       Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

DEREK CARRIER and DORA                         Case No.: 1:21-cv-03161-TWT
CARRIER, individually, and on
behalf of all others similarly situated;

             Plaintiffs,

      vs.

RAVI ZACHARIAS
INTERNATIONAL MINISTRIES,
INC., a 501(c)(3) Corporation; RZIM
PRODUCTIONS, INC., a Georgia
Non-Profit Corporation;
MARGARET ZACHARIAS, in her
Capacity as ADMINISTRATOR OF
THE ESTATE OF RAVI KUMAR
ZACHARIAS,

             Defendants.



PLAINTIFFS’ NOTICE OF 30(B)(6) DEPOSITION OF DEFENDANT RAVI
        ZACHARIAS INTERNATIONAL MINISTRIES, INC.

      PLEASE TAKE NOTICE that pursuant to Rule 30(b)(6) of the Federal Rules

of Civil Procedure, counsel for Plaintiffs Derek Carrier and Dora Carrier

(“Plaintiffs”) will take the deposition, on oral examination, of the person(s) most

qualified to testify on behalf of Defendant Ravi Zacharias International Ministries,

Inc., commencing at 9:00 a.m. on [TBD based on future Court Order] (or at such
                                           1
       Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 2 of 9




other date and time as the parties mutually agree), via Zoom videoconference, or at

such other location as the parties mutually agree. This deposition will be taken

pursuant to Fed. R. Civ. P. 30 et seq. and before a certified court reporter. If this

deposition is not completed in one day, the deposition will continue from day to day

thereafter, at the same time and place, Sundays and holidays excepted, until

completed.

      PLEASE TAKE FURTHER NOTICE that the deposing party intends to

cause the proceedings to be recorded stenographically before a certified court

reporter. Please take further notice that Plaintiffs intend to record the deposition

testimony by the stenographic method through the instant visual display of the

testimony. Please take further notice that the Plaintiffs may record the deposition by

audio or video technology, and the deposing party specifically reserves the right to

use the videotaped deposition at the time of trial.

      PLEASE TAKE FURTHER NOTICE that the deponent is required to

bring with them and to release originals or complete and legible copies of any and

all documents described in Attachment A.

      PLEASE TAKE FURTHER NOTICE that the deponent is a corporation

or other business entity.




                                           2
       Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 3 of 9




      Pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure, Defendant

Ravi Zacharias International Ministries, Inc. is required to designate and produce at

the deposition one or more of its officers, directors, managing agents, members,

partners, employees, or agents to testify on its behalf as to the following matters to

the extent of any information known or reasonably available to Defendant Ravi

Zacharias International Ministries, Inc.:

                                   DEFINITIONS

      Notwithstanding any definition set forth below, each word, term, or phrase

used in these Requests is intended to have the broadest meaning permitted pursuant

to Rule 26 of the Federal and Local Rules of Civil Procedure. As used in these

Requests, the following terms are to be interpreted in accordance with the

definitions set forth below.

      A.     “COMMUNICATION(S)” refers to any act, action, oral speech,

written correspondence, contact, expression of words, thoughts, ideas, transmission

or exchange of data or other information to another person, whether orally, person-

to-person, in a group, by telephone, letter, personal delivery, telex, email,

facsimile, text message, instant message, recorded message or any other process—

electronic, computer, or otherwise. All such communications in writing shall




                                            3
       Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 4 of 9




include, without limitation, printed, typewritten, handwritten, electronic, or other

DOCUMENT(S).

      B.     “REFER TO” “RELATE TO” or “CONCERN” shall include within

their meaning “containing,” “alluding to,” “responding to, “commenting upon,”

“discussing,” “explaining,” “mentioning,'' “analyzing,” “constituting,''

“memorializing,” “compromising,'' “reporting,'' “incorporating,” “confirming,''

“listing,” “evidencing,'' “setting forth,'' “summarizing,'' or “characterizing,” either

directly or indirectly, in whole or in part.

      C.     “RZIM” refers to Defendant Ravi Zacharias International Ministries,

Inc., which includes their agents, servants, employees, employers, representatives,

co-venturers, associates, independent contractors, predecessors in interest and/or

other business names such as RZIM and/or any entities in which RZIM is a

member, manager, or stockholder, or any affiliated entity.

      D.     “YOU” and “YOUR” refers to RZIM and includes all PERSONS

acting or purporting to act at the direction of or on behalf of RZIM.

      E.     “ACCOUNTING” means the process and means of recording

financial transactions pertaining to YOUR business.

      F.     “DONATION” means anything of monetary value given to YOU by a

PERSON who is not YOUR employee, agent, or officer.

                                               4
       Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 5 of 9




      G.      “DONOR” means a PERSON who is not YOUR employee, agent, or

officer who has given YOU a DONATION.

      H.      “PERSON” means any natural person or any business, charitable,

religious, legal, or governmental entity or association.

      I.      “PLAINTIFFS” means and refers to Plaintiffs Derek Carrier and Dora

Carrier.

MATTERS ON WHICH EXAMINATION REQUESTED

      The matters upon which examination is requested are as follows:

      1. DONATIONS made to YOU from January 2004 to present.

      2. YOUR funds, assets, and/or property obtained from January 2004 to

           present, including, but not limited to, banking or other records of such

           funds, assets, and/or property.

      3. All ACCOUNTING systems, software, and methods YOU use to record

           DONATIONS made to YOU, and expenses paid by YOU from January

           2004 to present.

      4. YOUR use of funds obtained by DONATION from January 2004 to

           present.

      5. The identities of PERSONS who perform, or have performed,

           ACCOUNTING services for YOU from January 2004 to present.

                                             5
Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 6 of 9




6. The banks, credit unions, or other financial institutions that hold or held

   any of YOUR funds, property, and/or assets from January 2004 to present.

7. YOUR sources of revenue from January 2004 to present.

8. Any insurance agreement under which an insurance business may be liable

   to satisfy all or part of a possible judgment against YOU in this action, to

   indemnify YOU, or to reimburse YOU for payments made to satisfy the

   judgment and whether YOU have or intend to make such a claim.

9. Payments and/or transfers made by YOU to Guidepost Solutions, Rachel

   Denhollander, and/or any other consultant, victim-advocate, or PERSON

   who is engaged in public relations, crisis management, marketing, or

   rebranding.

10.Payments and/or transfers made by YOU to any ministry, church,

   charitable organization, or PERSON who is not employed or hired by

   YOU.

11. Payments and/or transfers made by YOU to any PERSON who alleges or

   alleged having experienced any form of abuse or harassment, including

   sexual and spiritual abuse or harassment, by Ravi Kumar Zacharias, or to

   any third party on behalf of any such PERSON.

12. Payments or transfers made by YOU to any law firm and/or attorney for

                                   6
      Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 7 of 9




        services RELATING TO sexual and spiritual misconduct allegations made

        against Ravi Kumar Zacharias.

     13. Transfers of any of YOUR funds, property, or assets to any offshore bank

        account(s).

Dated: August 25, 2021
                                    By:     /s/ Michael L. McGlamry
                                            Michael L. McGlamry
                                            Georgia Bar No. 492515
                                            POPE MCGLAMRY, PC
                                            3391 Peachtree Road, Suite 300
                                            PO Box 19337 (31126-1337)
                                            Atlanta, GA 30326
                                            Telephone: (404) 523-7706
                                            Facsimile: (404) 524-1648
                                            efile@pmkm.com

                                            Brad R. Sohn
                                            Florida Bar No. 98788
                                            Admitted Pro Hac Vice
                                            THE BRAD SOHN LAW FIRM,
                                            PLLC
                                            1600 Ponce De Leon Blvd.
                                            Suite 1205
                                            Coral Gables, FL 33134
                                            Telephone: (786) 708-9750
                                            Facsimile: (305) 397-0650
                                            brad@bradsohnlaw.com

                                            Graham LippSmith
                                            Admitted Pro Hac Vice
                                            MaryBeth LippSmith
                                            Admitted Pro Hac Vice
                                            Jaclyn L. Anderson

                                        7
Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 8 of 9




                                  Admitted Pro Hac Vice
                                  LIPPSMITH LLP
                                  555 S. Flower Street, Suite 4400
                                  Los Angeles, CA 90071
                                  Telephone: (213) 344-1820
                                  Facsimile: (213) 513-2495
                                  g@lippsmith.com
                                  mb@lippsmith.com
                                  jla@lippsmith.com

                                  Attorneys for Plaintiffs




                              8
   Case 1:21-cv-03161-TWT Document 18-3 Filed 08/25/21 Page 9 of 9




                         ATTACHMENT A
1. All DOCUMENTS used or REFERRED TO by YOU in preparation for

  YOUR deposition.




                                 9
